Citation Nr: 1802007	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to October 1985.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, inter alia, granted service connection for pseudofolliculitis barbae and assigned an initial noncompensable rating, effective May 4, 2010.  The Veteran submitted a notice of disagreement with the RO's determination, and in October 2012, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in November 2012.

In September 2016, the Board remanded the issues of entitlement to an initial compensable rating for pseudofolliculitis barbae, and entitlement to service connection for left ear hearing loss, for further evidentiary development.

While in remand status, in an October 2017 rating decision, the RO granted service connection for bilateral hearing loss, and assigned an initial noncompensable rating, effective May 4, 2010.  The grant of service connection for bilateral hearing loss constitutes a full award of the benefits sought on appeal with respect to the issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; therefore, the matter is not in appellate status.  Grantham, 114 F. 3d at 1158.  


FINDINGS OF FACT

Throughout the period of the claim, the Veteran's pseudofolliculitis barbae produced no scarring or disfigurement, covered less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy was required in any 12-month period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
 
Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'" Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, such as a claim for service connection or a claim for a higher initial rating (i.e., Fenderson claim), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a).

The Veteran's service-connected pseudofolliculitis barbae has been rated as noncompensable throughout the entire appeal period under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis (ringworm:  of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

As set forth below, the available clinical evidence of record reflects that the Veteran's pseudofolliculitis barbae does not result in disfigurement of the head, face, or neck, or cause scarring or disfigurement.  The Board has considered the Veteran's contentions to the effect that his disability should be rated under Diagnostic Code 7800 as his disability causes at least one characteristic of disfigurement of his face.  See Note (1) to Diagnostic Code 7800, describing the 8 characteristics of disfigurement.  The Board, however, finds the objective findings of the examiner regarding the manifestations of the Veteran's disability to be more probative than the assertions of the Veteran made in the context of a claim for monetary benefits.  As set forth below, examination showed a few small raised papules scattered on the left side of neck and above bilateral mandibles in the beard area measuring 0.1 centimeters to 0.3 centimeters.  No scarring was noted, nor were any of the other characteristics of disfigurement identified.  As set forth below, VA attempted to obtain an additional examination but the Veteran failed to report without explanation.  Thus, the appeal must be decided on the evidence of record pursuant to 38 C.F.R. § 3.655.  Given that evidence, the Board finds that Diagnostic Code 7806 is most applicable in this case.  

Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is assigned.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

The Veteran seeks a higher rating for service-connected pseudofolliculitis barbae disability.  He contends that the rating currently assigned does not reflect the severity of his disability.  Specifically, he claims that because his condition affects his face, more than five percent of his exposed body area is affected, warranting higher rating.  See March 2011 statement.  

Review of private treatment records indicate that the Deerfield Correctional Center issued a no shave medical order for the period of September 2010 to September 2011.  In March 2011, the RO received a non-dated and unsigned Deerfield Correctional Center complaint treatment form, indicating that the Veteran was treated with topical hydrocortisone cream and an erythromycin antibiotic solution for his pseudofolliculitis barbae condition.

In November 2010, the Veteran was afforded a VA medical examination.  The Veteran reported that he developed the skin condition during basic training in 1983, and was given a shaving profile and treated with ointment.  He stated that he currently had a shaving profile at Deerfield Correctional Center.  The Veteran reported that he used an over the counter cream, and did not have infected areas.  He further stated that over one year ago he was given a prescription cream for his face when it was affected. 

The examiner confirmed the diagnosis of pseudofolliculitis barbae.  The examiner noted that the Veteran used a topical over-the-counter treatment daily that was neither a corticosteroid nor an immunosuppressive.  The exposed areas affected were less than 5 percent, and the total body area affected was less than 5 percent.  Under significant skin exam findings, the examiner described a few small raised papules scattered on the left side of neck and above bilateral mandibles in the beard area measuring 0.1 centimeters to 0.3 centimeters.  There were no current signs of infection.  The Veteran's beard had short growth.  No scarring was noted.  

In a March 2011 statement, the Veteran contended that the wrong diagnostic code was being applied to his disability.  He asserted that no human being could suffer from pseudofolliculitis barbae and shave five percent of their entire body, especially since it was primarily a facial disease.  He asserted that his condition should be considered under acne.  The Veteran further asserted that reference to the characteristics of disfigurement pertaining to burn scars under diagnostic code 7800 had no link to a skin disease.

In a November 2012 statement, the Veteran argued that he met one of the characteristics of disfigurement, and should be rated, at the least, at a 10 percent rating.  He stated that he suffered from inflammatory pustules that return after a simple reduction of his beard, as well as, abscesses.  He also indicated that on the day of the examination, the bumps noted by the examiner were actually the aftermath of abscesses which had been kept in check by his use of topical medications.  

Pursuant to the Board's September 2016 remand instructions, the Veteran was scheduled for a VA medical examination to determine the current severity of his service-connected pseudofolliculitis barbae.  In a June 2017 letter, the RO advised the Veteran of the upcoming examination and the consequences of failing to report for it without good cause.  In August 2017, the RO was advised that the Veteran had failed to report for the VA medical examination.  The record on appeal contains no explanation for the Veteran's failure to report.  Absent good cause, which has neither been shown nor alleged, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

Applying the available facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of an initial compensable rating, for the Veteran's pseudofolliculitis barbae disability.
 
As delineated in detail above, the evidence of record indicates that the Veteran does not exhibit the criteria to warrant a compensable rating under Diagnostic Code 7806.  Specifically, the November 2010 VA examination report reflects that the Veteran's skin disability covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  The Veteran's March 2011 submission of a non-dated and unsigned Deerfield Correctional Center complaint treatment strengthens the conclusion that his condition was treated by topical medication only.  Under these circumstances, a compensable rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that an initial compensable rating for pseudofolliculitis barbae is not warranted.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49


ORDER

Entitlement to an initial compensable rating for pseudofolliculitis barbae is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


